DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on February 28, 2020. It is noted, however, that applicant has not filed a certified copy of the CN 202020234914.5 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claims 1, 11, and 16, Orr (US 2010/0269828), Arcilla (US 2014/0261416), Choi (US 2018/0015310), and Pellegrin (US 6,616,733) represent the closest prior art. The examiner notes claims 1, 11, and 16 all recite the terms “gas filter” and “liquid filter”, which are not specifically defined in the claims. The examiner considers the broadest reasonable interpretation consistent with the specification for “gas filter” to be any filter capable of removing or eliminating a contaminant from a gas. The examiner considers the broadest reasonable interpretation consistent with the specification for “liquid filter” to be a filter that uses a liquid to remove or eliminate a contaminant from a gas. 
	Orr and Arcilla both disclose a respirator system (see figures 1 – 4 of Orr and figures 1 – 3 of Arcilla). Orr discloses an inhalation gas filter (28) in a ductwork to provide filtered air to a patient and an exhalation gas filter (38) in a ductwork that released exhaled air to the environment. Similarly, Arcilla discloses an inhalation filter (120) and an exhalation filter (150) that operate in the same manner. There is no teaching or suggestion in Orr or Arcilla for the exhalation filter to also include a liquid filter and for the inhalation filter and the exhalation filter to be formed in the same casing. 
	Choi and Pellegrin both disclose filter assemblies that use a combination of a gas filter and a liquid filter to purify air. As shown in figures 1 – 3, Choi includes a gas filter (24) and a chamber where the air is bubbled through water (W), which can be considered to form a liquid filter, in a casing (10). Similarly, Pellegrin discloses a filter assembly with a casing (24) having a liquid reservoir (72) that gas is bubbled through and gas filters (42, 44). There is no teaching or suggestion in Choi or Pellegrin for the casing to include an additional gas filter with its own ducting to pass a stream to and from the filter. 
	Claims 2 – 10, 12 – 15, and 17 – 20 depend from claims 1, 11, and 16, respectively, and are allowed for at least the same reasoning as discussed above in regard to the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773